Citation Nr: 1727726	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  15-45 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether there was a clear and unmistakable error (CUE) in the prior April 2004 and June 2010 rating decisions denying entitlement to a rating in excess of 20 percent for left knee moderate instability with scar.  

2. Whether there was CUE in the prior June 2010 rating decision denying entitlement to a rating in excess of 10 percent for right knee slight instability. 

3. Whether there was CUE in the prior May 1997 and April 2004 rating decisions denying entitlement to a rating in excess of 10 percent for degenerative changes of the right knee.  

4. Whether there was CUE in the prior April 2004 rating decision that denied entitlement to service connection for a right hip disability.  

5. Whether there was CUE in the prior April 2004 rating decision that denied entitlement to service connection for a left hip disability.  

(The matter of whether the April 1997 Board of Veterans' Appeals (Board) decision  should be revised or reversed on the grounds of CUE is addressed in a separate Board decision).


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional statements and contentions in support of his appeal.  No waiver of Agency of Original Jurisdiction review (AOJ) was submitted; however, the statements were duplicative of his prior arguments.  He has simply reiterated his contentions.  Thus, no waiver is required.  See 38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a May 1997 rating decision, the RO granted service connection and assigned a 10 percent evaluation for degenerative changes of the right knee; although notified of the denial, the Veteran did not initiate an appeal.

2. The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 1997 rating decision, such that the initial rating of 10 percent for degenerative changes of the right knee would have been manifestly different but for the error.

3. In an April 2004 rating decision, the RO denied a rating in excess of 20 percent for left knee injury with degenerative arthritis and genu varum, denied a rating in excess of 10 percent for degenerative changes of the right knee, and denied service connection for a bilateral hip disability; although notified of the denial, the Veteran did not initiate an appeal.

4. The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the April 2004 rating decision, such that the outcome of the claims for a rating in excess of 20 percent for left knee injury with degenerative arthritis and genu varum, a rating in excess of 10 percent for degenerative changes of the right knee, and service connection for a bilateral hip disability would have been manifestly different but for the error.

5. In a June 2010 rating decision, the RO denied a rating in excess of 20 percent for left knee moderate instability with a scar and denied a rating in excess of 10 percent for right knee slight instability; although notified of the denial, the Veteran did not initiate an appeal.

6. The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the June 2010 rating decision, such that the outcome of the claims for a rating in excess of 20 percent for left knee moderate instability with a scar and a rating in excess of 10 percent for right knee slight instability would have been manifestly different but for the error.



CONCLUSIONS OF LAW

1. The RO's May 1997 grant of service connection for degenerative changes of the right knee with assignment of a 10 percent disability rating, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. The May 1997 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

3. The RO's April 2004 denial of a rating in excess of 20 percent for left knee injury with degenerative arthritis and genu varum, denial of a rating in excess of 10 percent for degenerative changes of the right knee, and denial of service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4. The April 2004 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

5. The RO's June 2010 denial of a rating in excess of 20 percent for left knee moderate instability with a scar and denial of a rating in excess of 10 percent for right knee slight instability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

6. The June 2010 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations that are final and binding - such as because the decision was not appealed - will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, however, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105 (a) (2016).  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The Veteran has alleged CUE in the May 1997, April 2004, and June 2010 rating decisions.  
* The May 1997 rating decision granted service connection for degenerative changes of the right knee with assignment of a 10 percent disability rating pursuant to Diagnostic Code 5010-5257.  
* The April 2004 rating decision denied a rating in excess of 20 percent for a left knee injury with degenerative arthritis and genu varum pursuant to Diagnostic Code 5010-5257, a rating in excess of 10 percent for degenerative changes of the right knee pursuant to Diagnostic Code 5010-5257, and service connection for a bilateral hip disability.  
* The June 2010 rating decision denied a rating in excess of 20 percent for left knee moderate instability pursuant to Diagnostic Code 5010-5257 and a rating in excess of 10 percent for right knee slight instability pursuant to Diagnostic Code 5257. 

First, as a general matter, the Veteran alleges in his December 2015 VA Form 9 that various private medical reports received by the RO in 2013 and 2015 support his claims of CUE.  Such evidence was received after each rating decision he alleges was incorrect, so it cannot be considered as showing any error in these decisions.  He also argues the rating decision on appeal from 2013 and the statement of the case provided to him in 2015 contained CUE; those are not, however, final decisions, so they are not subject to CUE motions.

The relevant laws and regulations in effect in at the time of the May 1997, April 2004, and June 2010 rating decisions with respect to the assignment of a disability evaluation for the knees were essentially the same as those presently in effect.  Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, even though there was no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In the absence of limitation of motion, but with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is assigned.  

Diagnostic Codes 5260 and 5261 are applicable to limitation of the leg.  Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 10 degrees.  See 38 C.F.R. § 4.71 (a), Diagnostic Codes 5260, 5261 (1997, 2004, 2010, 2016). 

The Board notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Additionally, VA General Counsel opinions provide that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97, issued July 1, 1997, and VAOPGCPREC 9-98. 

The aforementioned VA General Counsel opinions were issued subsequent to the May 1997 rating decision. 


The Board notes that a minimum 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Diagnostic Code 5258 provides for a 20 percent disability rating when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  A rating in excess of 10 percent rating is not available under Diagnostic Code 5259.

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.  Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  

Rating Decision from May 1997

The May 1997 rating decision granted service connection for degenerative changes of the right knee based on x-ray evidence of arthritis with painful motion.  The Veteran was assigned a 10 percent rating under Diagnostic Code 5010-5257, effective May 3, 1995.  The Veteran asserts in his September 2011 claim that the May 1997 rating decision committed CUE by not assigning at least a 40 percent rating.  

At the outset, the Board notes that the May 1997 rating decision is final, as the Veteran did not initiate an appeal of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the May 1997 rating decision, the evidence of record included service treatment records, which revealed no treatment for right knee complaints.  A March 1991 report of VA examination indicated there was evidence of ligament laxity in abduction and adduction of the right knee plus moderately positive drawer sign.  


A March 1995 VA treatment record noted a magnetic resonance imaging (MRI) of the right knee revealed joint effusion and intravenous signal within the popliteal vein.  During his June 1995 VA examination, the Veteran reported pain and examination revealed no evidence of laxity or ligamentous instability.  He could squat and come back up again primarily using the right leg.  He could also walk on his toes and heels without difficulty.  McMurrary and pivot shift tests were negative and overall stability was excellent.  The examiner found slight tenderness over the posterior medial joint line.  X-ray of his right knee revealed minimal spur formation off the posterior tibial spine consistent with minimal degenerative changes.  

It appears clear from the May 1997 rating decision that the adjudicators at the time considered the above evidence of record, some of which the Veteran recited in his September 2011 claim.  Simply put, although the Veteran alleges that the RO committed CUE in the May 1997 decision, his statements in support of CUE, even when read sympathetically, do not identify with any sort of specificity regarding what the alleged errors were.  Nor do they contain persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of the decision would have been manifestly different but for an identified error.  Indeed, the Board finds that based on the evidence of record, the initial 10 percent rating assigned was proper.  The evidence revealed complaints of pain, excellent stability, and degenerative changes, which at the time of the May 1997 rating decision would warrant a 10 percent rating.  The Board finds the Veteran's argument amounts to a mere dispute as to how that evidence was weighed.  Manifestly, such contentions cannot amount to a successful CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

In conclusion, the Board finds that the correct laws and facts were before the RO in May 1997 and that the decision was supported by the record and law in existence at that time.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the RO decision.  


Rating Decision from April 2004

The April 2004 rating decision denied a rating in excess of 20 percent for left knee injury with degenerative arthritis and genu varum under Diagnostic Code 5010-5257, effective July 1, 1994, denied a rating in excess of 10 percent for degenerative changes of the right knee under Diagnostic Code 5010-5257, effective May 3, 1995, and denied service connection for a bilateral hip disability.  In his September 2011 claim he asserts the April 2004 rating decision erroneously denied his claims due to the VA examiner's finding of no subluxation, lateral instability or secondary service connection for his bilateral hips.  He elaborated that the VA examiner "failed to produce required regulatorily [sic] examination diagnosis stating 'not aggravated' by bilateral knees; or 'not aggravated' due to secondary atrophy of the left quadriceps mechanism."  He further asserts in his June 2013 notice of disagreement that the RO contradicted the statutory and regulatory provision of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5256, and 5003, and incorrectly applied the bilateral factor under 38 C.F.R. § 4.26.  Additionally, he argues 38 C.F.R. § 3.310 and § 3.310(a) were incorrectly applied and contradicted by the RO's "September 1994 assessment of Veteran surgical procedure noting aggravation of tibial bone which articulates proximally with the femur (thigh bone and connected with pelvic socket) or hip; forming part of the knee joint."  He further identified a June 1995 VA examination and March 2006 private treatment record as documents he believed revealed aggravation of his bilateral hips from his knees.  

At the outset, the Board notes that the April 2004 rating decision is final, as the Veteran initiated an appeal of the rating decision, but after the issuance of a statement of the case in September 2004, he did not perfect his appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the April 2004 rating decision included VA treatment records, private treatment records, service treatment records, and a December 2003 VA examination.  In pertinent part, VA treatment records in November 2003 note x-rays of the Veteran's right hip revealed no abnormalities and x-rays of the left hip revealed sclerotic lesion in the left femoral neck, and circular cystic appearing area within the lesion, which findings were suspicious of osteoid osteoma.  Also, x-rays of the knees revealed degenerative changes.  The December 2003 VA examination reflects the Veteran complained of pain in both knees and his condition did not cause incapacitation.  Range of motion was decreased in flexion to 100 degrees in his left knee due to pain and normal in his right knee with no limitations due to pain, weakness, fatigue, lack of endurance, or incoordination.  Drawer test and McMurray's test on both knees were within normal limits and both knees had crepitus.  The examiner opined that it was less likely than not that the Veteran's bilateral hip condition was due to his bilateral knee condition, explaining that there was no evidence of right hip disease and the left hip x-ray revealed a cystic lucency which could be inflammatory or neoplastic.  However, neither of those conditions would be due to his bilateral knee conditions.  

With respect to his claims that the April 2004 RO erroneously relied on the VA examiner's finding of no subluxation, lateral instability, or secondary service connection for bilateral hips and claim that the VA examiner "failed to produce required regulatory examination diagnosis stating 'not aggravated' by bilateral knees; or 'not aggravated' due to secondary atrophy of the left quadriceps mechanism," the Board finds the Veteran's contentions to be no more than a disagreement with how that evidence was weighed, which the Court has held does not constitute CUE.  A violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Court has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (An error made by a VA doctor who examines a veteran is "not administrative error during the adjudication process which would require the prior decision to be reversed or amended...").  The Board is NOT concluding the examination was inadequate, but merely stating that even if it were, that is not CUE.

With respect to his claim that the RO contradicted the statutory and regulatory provisions of Diagnostic Codes 5256, the Board finds that based on the medical evidence of record at the time of the April 2004 rating decision, there was no evidence of ankylosis.  See December 2003 VA examination in which the examiner did not report any finding of ankylosis in the knees.  Therefore, the Board finds a rating under Diagnostic Code 5256 would not have been warranted, so it was not CUE for the RO to not assign such a rating.

Although the Veteran contends that RO contradicted the statutory and regulatory provisions of Diagnostic Codes 5257 and 5003, the evidence of record at the time of the April 2004 rating decision reflected x-ray evidence of degenerative arthritis in the Veteran's knees, but no indication of instability.  See November 2003 VA treatment record noting x-ray of the knees revealed degenerative changes; see also December 2003 VA examination that diagnosed the Veteran with left knee injury with degenerative arthritis and genu varum and degenerative changes of the right knee, but found McMurry's test was within normal limits in both knees and the Veteran did not report any subluxation or lateral instability.  While separate ratings under Diagnostic Codes 5257 and 5003 were available at the time of the April 2004 rating decision, the evidence of record does not reflect instability was separately compensable in either knee.  Instead, the evidence reveals the Veteran had arthritis in both knees with subjective reports of pain.  The symptoms justifying a compensable rating under Diagnostic Code 5257 overlap, particularly with respect to pain and functional limitations, with the symptoms justifying a compensable rating under Diagnostic Code 5003 (painful motion).  Therefore, the Board does not find CUE in the April 2004 rating decision in the application of Diagnostic Codes 5257 and 5003 and based on the records before the RO at the time of the April 2004 rating decision.  There was no evidence at that time separate ratings should have been assigned.  Thus, the 20 percent rating for left knee degenerative arthritis and genu varum and the 10 percent rating for degenerative changes of the right knee were proper.  

Although the Veteran claims the RO contradicted the statutory and regulatory provision of the bilateral factor under 38 C.F.R. § 4.26, the Board notes that the RO properly applied the bilateral factor to the combined evaluation for compensation.  Indeed, as a disability results from disease or injury of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations.  38 C.F.R. § 4.26.  At the time of the April 2004 rating decision, the Veteran was only rated at 20 percent rating for left knee injury with degenerative arthritis and genu varum and 10 percent rating for degenerative changes of the right knee.  The RO combined these ratings, which equaled 28 percent.  10 percent of that value was 2.8 percent, which added to the 28 percent equaled a combined 30 percent rating, which was stated in the April 2004 rating decision.  Thus, the Board finds the April 2004 rating decision did not error in application of the bilateral factor under 38 C.F.R. § 4.26. 

With respect to the Veteran's contention that 38 C.F.R. § 3.310 and § 3.310(a) were incorrectly applied, the Board notes that at the time of the April 2004 rating decision, 38 C.F.R. § 3.310(a) stated that service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Veteran was afforded a VA examination in December 2003, in which the issue of secondary service connection was explicitly addressed.  Indeed, the December 2003 VA examiner found it was less likely than not that the Veteran's hip condition was due to his bilateral knee disability, explaining that there was no evidence of right hip disease (no current disability) and the left hip x-ray revealed a cystic lucency which could be inflammatory or neoplastic.  However, neither of those conditions would be due to his bilateral knee conditions.  There was no evidence of record to contradict these findings.  Even interpreting the Veteran's argument most favorably, an overview of evidence shows that a VA medical provider addressed the issue of secondary service connection, gave rationale for the negative opinion, and had that conclusion ultimately considered and duly incorporated within the RO's April 2004 decision.  Therefore, the allegations notwithstanding, no finding of CUE lies within the decision in question on the stated basis. 

Additionally, although the Veteran contends the RO was contradictory as it stated in a "September 1994 assessment of Veteran surgical procedure noting aggravation of tibial bone which articulates proximally with the femur (thigh bone and connected with pelvic socket) or hip; forming part of the knee joint," the Board finds no such statement from the RO in the claims file.  Even if one existed, the Federal Circuit has held that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination... must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  The Federal Circuit explicitly rejected the view that all evidence must be discussed; i.e., that an adequate "review" of the record did not require an explanation in the RO decision of the impact or lack thereof of every piece of evidence of record.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Moreover, the Veteran's arguments appear to be tantamount to a disagreement with how the facts were weighed by the adjudicator in April 2004.  In this regard, the Veteran appears to suggest that a review of the September 1994 "assessment" and the identified June 1995 VA examination would substantiate a claim for service connection for a bilateral hip disability.  However, as previously stated, disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen, supra; Russell, supra.  Significantly, the Veteran did not explain how the June 1995 VA examination would substantiate a claim for service connection for a bilateral hip disability, which was denied in the April 2004 rating decision.  Furthermore, although the Veteran references a March 2006 private treatment record, as this record was added to the file after the April 2004 rating decision, it cannot form the basis of CUE of the April 2004 rating decision.  

In short, (1) the Board must presume that the RO made the requisite factual findings, (2) the rating decision and SOC indicate the RO was aware of and applied the proper statutory and regulatory provisions, and (3) the evidence of record at the time was sufficient to support the necessary factual findings.  Viewing the evidence of record at the time, reasonable minds could have concluded, to the requisite degree of certainty, that the Veteran's service connected bilateral knee disability did not warrant higher or separate ratings and the Veteran's claimed bilateral hip disability was not secondary to his service-connected bilateral knee disability.  See Russell, 3 Vet.App. at 313-14 ("The words 'clear and unmistakable error' are self-defining. They are errors that are undebatable, so that reasonable minds could only conclude the original decision was fatally flawed at the time it was made.").


Given these findings and legal conclusions, the Board finds no legal error in the April 2004 rating decision.  Therefore, the Board need not reach the issue of whether the outcome would have been manifestly different but for the legal error.  See 38 C.F.R. § 20.1403 (d)(3) (2016); see also Damrel, 6 Vet.App. at 246  .

Rating Decision from June 2010

The June 2010 rating decision denied a rating in excess of 20 percent for left knee moderate instability with a scar under Diagnostic Code 5010-5257, effective July 1, 1994, and denied a rating in excess of 10 percent for right knee slight instability under Diagnostic Code 5257, effective November 14, 2006.   The Veteran asserts in his September 2011 claim that in the June 2010 rating decision, the RO failed to review the recorded history of the disabilities in order to make a more accurate evaluation, per 38 C.F.R. § 4.2, and denied the Veteran separate ratings for conditions caused and/or aggravated by his service connected bilateral knee disability or symptomatology as defined under Diagnostic Codes 8520 (80 percent for flexion of the knees), 5262 (40 percent for tibia and fibula impairment), 5310 (20 percent for deltoid and other ligaments), 5003 (20 percent for degenerative osteoarthritis), 5257 (30 percent for recurrent instability), and 5317 (50 percent for hip pelvic girdle group).  Additionally, he claims the rating specialist's medical conclusions were unsubstantiated.  He further asserts in his June 2013 notice of disagreement that the RO incorrectly applied the provisions of the bilateral factor under 38 C.F.R. § 4.26.  

At the outset, the Board notes that the June 2010 rating decision is final, as the Veteran did not perfect his appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He seems to argue in his 2016 filing that the RO incorrectly rejected his September 2011 notice of disagreement (NOD) as not timely filed.  However, a claimant has one year to disagree with an adverse determination, so a NOD to the June 2010 rating decision would have to be received in June 2011 to be timely filed.  His September 2011 NOD was clearly outside that time period.  While this filing did start the process of reviewing his CUE claims, it is not a timely NOD.

The evidence at the time of the June 2010 rating decision included a lay statement from the Veteran's wife, and a VA examination in April 2010.  The lay statement noted the Veteran walked with a limp and had chronic knee pain.  During his April 2010 VA examination, the Veteran reported right knee stiffness, swelling, locking, and pain, but he did not experience subluxation, giving way, or dislocation.  In regards to his left knee, he reported weakness, stiffness, swelling, giving way, and pain, but he did not experience locking, subluxation, or dislocation.  He reported his bilateral knee condition had not resulted in any incapacitation.  Examination of his right and left knee revealed no signs of instability, abnormal movement, weakness, subluxation, or guarding of movement.  There was also no evidence of ankylosis.  Range of motion testing on the right knee revealed flexion to 135 with pain and normal extension and testing on the left knee revealed flexion to 105 with pain and normal extension.  On both knees, joint function was additionally limited by pain after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for both knees.  

With respect to the Veteran's claims that in the June 2010 rating decision, the RO failed to review the recorded history of the disabilities in order to make a more accurate evaluation per 38 C.F.R. § 4.2 and the rating specialist's medical conclusions were unsubstantiated, the Board finds that based on the records before the RO in June 2010, the decision to deny a rating in excess of 20 percent for left knee moderate instability with a scar under Diagnostic Code 5010-5257 and deny a rating in excess of 10 percent for right knee slight instability under Diagnostic Code 5257 was proper.  Indeed, during the April 2010 VA examination the Veteran did not report subluxation or dislocation and the examiner found no evidence of instability, abnormal movement, weakness, subluxation, or guarding of movement.  Moreover, while the Board finds no specific evidence that the RO did not review all evidence in the record at the time of the June 2010 rating decision, and the Veteran has not asserted such existed, as discussed above, the Federal Circuit has held that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination... must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  Also, the Veteran's arguments appear to be merely a disagreement with how the facts were weighed by the adjudicator and the claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  

Additionally, the Board finds the Veteran's allegations that separate ratings for conditions caused and/or aggravated by his service connected bilateral knee disability and symptomatology as defined under Diagnostic Codes 8520 (80 percent for flexion of the knees), 5262 (40 percent for tibia and fibula impairment), 5310 (20 percent for deltoid and other ligaments), 5003 (20 percent for degenerative osteoarthritis), 5257 (30 percent for recurrent instability), and 5317 (50 percent for hip pelvic girdle group) is not supported by the medical evidence of record at the time of the June 2010 rating decision.  

First, separate ratings under Diagnostic Codes 8520, 5310, and 5317 are not warranted.  Diagnostic Code 8520 deals with the peripheral nerves, specifically the sciatic nerve, which is not part of the Veteran's service-connected knee disorder.  While the Veteran asserts Diagnostic Code 5310 relates to tibia and fibula impairment, the Board notes Diagnostic Code 5310 actually relates to the foot and leg muscle groups, specifically movements of the forefoot.  Diagnostic Code 5317 relates to the pelvic girdle and thigh muscle group, specifically extension of the hip.  At the time of the June 2010 rating decision, the Veteran had not filed claims pertaining to diseases of the peripheral nerves or muscle injuries.  Thus, it would be inappropriate to assign a rating under Diagnostic Codes 8520, 5310 ,or 5317 when the only issues on appeal before the June 2010 rating decision were increased ratings for knee conditions.  

Second, although the Veteran requests a separate rating under Diagnostic Code 5262, the Board notes he was already rated at 10 percent for degenerative changes of the right knee under Diagnostic Code 5010-5262 and rated at 10 percent for left knee injury with degenerative arthritis and genu varum under Diagnostic Code 5262.  Arthritis ratings are based on limitation of motion, and ratings are only assigned under 5003/5010 for arthritis with either painful motion or limitations that are not otherwise compensable under the appropriate diagnostic codes.  Once the Veteran's limitations of motions reached the compensable level under Diagnostic Code 5262, there is no legal provision for an additional or separate rating under 5003 or 5010.  The Veteran was already in receipt of compensable ratings that took arthritis into consideration.   

Fourth, the Veteran claims he was entitled to a separate rating under Diagnostic Code 5257 at 30 percent for recurrent instability; however, the Board notes he was already compensated for his right and left knee instability as he currently receives a rating of 20 percent for left knee moderate instability with a scar under Diagnostic Code 5010-5257 and right knee slight instability under Diagnostic Code 5257.  To the extent he is arguing those ratings should have been higher, that is, again, disagreement with how the facts were evaluated, which is not CUE.   

Although the Veteran claims the RO incorrectly applied the provisions of the bilateral factor under 38 C.F.R. § 4.26, the Board finds that the RO properly applied the bilateral factor to his combined evaluation for compensation.  Indeed, as a disability results from disease or injury of both legs, or of paired skeletal muscles, which is the case here, the ratings for the disabilities of the right and left sides will be combined as usual and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations.  At the time of the June 2010 rating decision, the Veteran was rated at 20 percent for left knee moderate instability with a scar, 10 percent for degenerative changes of the right knee, 10 percent for right knee instability, 10 percent for left knee extension, and 10 percent for left knee injury with degenerative arthritis.  Taking the 4.8 percent into consideration, his total combined rating equals 50 percent, which was stated in the June 2010 rating decision.  Thus, the Board finds the June 2010 rating decision did not error in application of the bilateral factor under 38 C.F.R. § 4.26. 

Based on all the foregoing, the evidence does not establish CUE in the prior June 2010 rating decision.  Instead, the evidence reflects the correct facts were before the adjudicator and the RO was aware of and applied the proper statutory and regulatory provisions.  Given these findings and legal conclusions, the Board finds no legal error in the June 2010 rating decision.  Therefore, the Board need not reach the issue of whether the outcome would have been manifestly different but for the legal error.  See 38 C.F.R. § 20.1403 (d)(3) (2016); see also Damrel, 6 Vet.App. at 246.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.


ORDER

The claim alleging CUE in the prior April 2004 and June 2010 rating decisions that denied entitlement to a rating in excess of 20 percent for left knee moderate instability with scar is denied.  

The claim alleging CUE in the prior June 2010 rating decision that denied entitlement to a rating in excess of 10 percent for right knee instability is denied.  

The claim alleging CUE in the prior May 1997 and April 2004 rating decisions that denied entitlement to a rating in excess of 10 percent for degenerative changes of the right knee is denied.  

The claim alleging CUE in the prior April 2004 rating decision that denied entitlement to service connection for a right hip disability is denied. 

The claim alleging CUE in the prior April 2004 rating decision that denied entitlement to service connection for a left hip disability is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


